Title: From George Washington to Robert Lewis, 18 July 1794
From: Washington, George
To: Lewis, Robert


               
                  Dear Sir,
                  Philadelphia July 18th 1794.
               
               If in a letter, not long since written to you, you were authorized to rent the Small tract of land I hold on Difficult run, in Loudoun County, I now desire that you will not do it. I have had some Overtures for the purchase of it; and have been offered five pounds an Acre, giving credit, which I was willing to do; but the thing that parted us at that time, and may possibly do so forever, was interest, the person wanted credit without paying this, to which I would not consent.  But as land thereabouts is rising fast in value, I have no doub<t> of obtaining the price & terms, & even more, by keeping it up; provided it is not incumbered with a Lease.
               I authorised you in my last, to lay out the money, collected on my behalf, for Rents due me, in purchasing in the Leases; but restricted this operation, not to exceed (if I recollect rightly) the first of November.  I now prolong it until the first of January (which closes the present year;) beyond which you are not at liberty to apply money to this purpose, without further instructions from me.
               
               You must be very particular in examining into the real state and condition of the Leases; for if the accounts of the Tenants (without this enquiry) is to govern, the lives will never expire. It is essential also to know, if transfers have taken place, under what authority they ha<ve> happened; as there is a clause, or covenant in the leases (if my memory serves me), restraining this, without written permission of the Landlord.  And if it shall appear, by any of the leases, that an alteration of names, from the original instrument, has taken place, to learn, with precision, by what means it had taken place. I shall expect written evidence of these facts. a verbal explanation without, from the Tenants, will not satisfy me. My love to Mrs Lewis in wch your Aunt joins. With affecte friendship I am Yours
               
                  Go: Washington
               
            